E:QLED

°"\! : § d‘"'n§ ":(“ pa ~~»
Q~.@ Vt:"~zt<».~`v’f`§ |: 2"¢'::5 N(\;

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

   

 

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO. 3:17-CR-134
VS. § ORDER OF DISMISSAL
(81) RONALD ANTHONY WOFFORD §
)

 

THIS MATTER is before the Court on the Governrnent’s Motion to Dismiss the Bill of
Indictment and the First Superseding Bill of Indictrnent against the above-captioned defendant
[Doc. 2162].

Upon review of the Government’s motion, and for cause shoWn,

IT IS, THEREFORE, ORDERED that the Government’s Motion to Dismiss [Doc. 2162]

 

is GRANTED, and the Bill of Indictment and the First Superseding Bill of Indictment in the above-
captioned case are hereby DISMISSED WITHOUT PREJUDICE With respect to the above-
captioned defendant

The Clerk is directed to certify copies of this Order to counsel for the Government, and

 

the U.S. Probation Offlce.

IT IS SO ORDERED.

 

F,BANK D. WHITNEY '
UNITED sTATEs DISTRICT J GE
WESTERN DISTRICT oF N RTH CARoLINA

 

